Mr. Justice McComas
delivered the opinion of the Court:
The appellee, Dr. Harry P. MacKnight, sued the appellant, the Columbia National Bank of Washington, to recover damages for the wrongful dishonor, by the bank, of six checks of the appellee, although the appellee had on deposit at the time money enough to pay them.
On June 20, 1904, MacKnight deposited with the Columbia National Bank a draft for $300, which, on the day after it was deposited, was paid by the Merchants National Bank of Philadelphia, on which it was drawn by the cashier of the Traders, National Bank of Lowell. On June 28th the appellant paid three of the appellee’s checks, amounting to $25.
A month before that time the appellee had settled in this District to practice osteopathy. On June 29, 1904, he was-arrested on the charge of obtaining money under false pretenses. On that day he gave to Plumley, his attorney, his check for $210, which Plumley indorsed and presented at the bank, but the teller refused to pay it.
The bank had heard of the appellee’s arrest on the charge mentioned, and Corson, the cashier, became suspicious that the draft deposited was a forgery. On July 8th the bank officers became satisfied that the appellee was entitled to the proceeds, of the draft, and directed the paying teller to honor his checks, until his balance was exhausted. The last check was paid on July 30th. As appeared by the records of the police court, the charges against the appellee were abandoned.
The defendant offered in evidence the record conviction, in the State of Ohio, of Hiram P. MacKnight for forging a promissory note, and another conviction for fraudulently uttering a promissory note, and another conviction for obtaining money by false pretenses. Hpon these three convictions the sentences to imprisonment in the penitentiary aggregated eleven years. Lott, an attorney familiar with these prosecutions, and Mr. Southard, a member of Congress, who prosecuted Hiram P. MacKnight in the first-mentioned case, each positively identified the appellee, Harry P. MacKnight, as the convict, though the *586appellee strenuously denied the identity, and testified that the convict in the three cases was his cousin.
The verdict was for the appellee, and the appellant brings ■eleven assignments of error.
First. It is said the court erred in overruling the demurrer to "the first count of the plaintiff’s declaration. This count alleged damage to the appellee in his good name and business reputation, and, further, that because the bank refused to honor his •check he was unable to procure his release, and was kept in prison forty-two hours, and otherwise subjected to great humiliation and indignity. The trial judge excluded evidence tending to prove the damages alleged in this count. It is not expedient to discuss this assignment of error; the appellant was not prejudiced by the mere claim of damages in the first count ■of the appellee’s declaration. The court did not admit a particle of evidence to sustain this claim for damages. Since the appellant was not prejudiced, whatever view we may take of the question of damages discussed by counsel, the judgment should not be reversed on this account.
The second and eighth assignments of error relate to the dishonored checks sued upon in the last six counts of the declaration. The appellant claims that, after the bank dishonored one check of the appellee, the latter had no legal right to draw other checks, but that it was his duty to sue the bank, and that it was wrong for the appellee to draw repeated’ cheeks demanding payment of his own money deposited in the bank for that purpose. This 'objection is groundless. The court properly admitted the evidence of each separate wrong to the ■appellee by the refusal to pay such separate check drawn against his deposit.
The third assignment of error is that the court erred in rejecting evidence to show that after appellee’s deposit had been •exhausted he drew checks upon the bank, which were presented to it for payment. It appears the appellee’s account was closed •on July 30, 1904.
In an action like this, for injury to the plaintiff’s character .and reputation, the plaintiff’s character is always in issue, but *587we cannot agree that particular instances of misconduct are admissible, and especially so in this case, when the specific acts ■offered to be proved were committed after the happening of the wrongs for which the plaintiff sued. While the trial court refused to admit specific acts subsequent to the matters in suit, it very liberally permitted the defendant to prove the bad credit and bad reputation of the plaintiff at the times his checks were ■dishonored, by admitting the evidence of the convictions mentioned.
The fourth, fifth, sixth, ninth, and tenth assignments of ■error relate to the question of damages and to the instructions of the court respecting damages. The contract which the law implies between a bank and its depositor is that the bank will hold the funds and pay them out according to the order of the depositor. Its failure in the performance of a duty which the law thus imposes upon the bank constitutes a breach of the ■contract which the law implies, and renders the bank legally liable, either in tort or upon contract; and a breach of the ■contract between the bank and its depositor entitles the latter to recover substantial damages. See Patterson v. Marine Nat. Bank, 130 Pa. 433, 17 Am. St. Rep. 779, 18-Atl. 632. A bank customer’s check cannot possibly bo wrongfully refused payment without some impeachment of his credit, which must in fact be an actual injury, though we cannot, from the nature of the case, furnish satisfactory and distinct proof of the injury. If the plaintiff be able, he may show special damage, but if he be not able, the jury may give such temperate damages as they may conceive to be a reasonable compensation for the in jury, which he must have sustained; and the extent of the injury is within the peculiar province of the jury to determine. Indeed, it appears he may recover substantial damages for such refusal. Although in this case the plaintiff was a physician, and not a trader, we think the jury should not have been confined to nominal damages only. Morse, Banks & Banking, 4th ed. sec. 458; Sutherland, Damages, sec. 77; 5 Am. & Eng. Enc. Law, 2d ed. p. 1060; 5 Cyc. Law & Proc. p. 535; Rolin v. Steward, 14 C. B. 599; American Nat. Bank v. Morey, 113 *588Ky. 857, 58 L.R.A. 956, 101 Am. St. Rep. 379, 69 S. W. 759; and Atlanta Nat. Bank v. Davis, 96 Ga. 334, 51 Am. St. Rep. 139, 23 S. E. 190. In tbe last case cited, in which, it does not appear that the plaintiff was a trader, Justice Lumpkin said: “The plaintiff’s recovery is not to be limited to merely nominal damages, but he should be awarded temperate damages.” And in Davis v. Standard Nat. Bank, 50 App. Div. 210, 63 N. Y. Supp. 767, where the plaintiff was not a trader, substantial damages for the impairment of the plaintiff’s credit were awarded and sanctioned by the court.
The second and third prayers of the plaintiff instructed the jury that in awarding damages they were not confined to nominal damages, and, although no special damages may have been shown, they could award to the plaintiff fair and reasonable compensation for the injury to his credit and financial standing sustained by reason of the dishonor of his check by the defendant. The court properly struck out of the defendant’s seventh prayer the phrase “the plaintiff not being a merchant or engaged in mercantile business.” To a degree the prayer thus modified and granted stated the rule of damages more favorably than the defendant was entitled to. The slight inconsistency between the second and third prayers of the plaintiff and the modified seventh prayer of the defendant, considered in connection with the court’s clear oral instruction respecting damages, convinces us that the jury should not have been confused or misled upon the subject of damages.
The court did not err in granting plaintiff’s sixth prayer, which declared that the recorcls of the conviction of Hiram P. MacKnight were entitled to no consideration if the jury believed that the plaintiff was another and different person; and even if they believe that the plaintiff and Hiram P. MacKnight are the same person, such records of conviction constituted no defense to the suit of the plaintiff against the bank for dishonoring his check; and under the ninth assignment, the court properly refused to instruct the jury that, if they should find that the financial standing of the plaintiff was such that he could not have been injured by the wrongful refusal of the defendant *589to honor his checks, then he was not entitled to recover. If a man has served one or more sentences in the penitentiary, and is a depositor in the bank, a refusal to pay his check may operate even more injury than similar treatment might inflict upon a better citizen. We are convinced the court fully and fairly instructed the jury upon the question of damages.
It follows from what we have said that the court properly refused to instruct the jury to return a verdict for the defendant, which constitutes the seventh assignment of error. Nor did the court err in refusing to instruct the jury that a check drawn to the order of the plaintiff’s attorney is the same as if presented by the plaintiff himself, and a refusal to pay such a ■check does not entitle the plaintiff to recover from the bank. We see no reason why a check given to an attorney for a fee should not be paid as readily as the depositor’s check to any other person; and under the circumstances of this case it may well be that the good opinion of his attorney respecting his client’s credit and financial standing was presently valuable to the plaintiff.
In this case the verdict appears large, but the consideration of this question was for the trial judge who heard the case and overruled the motion for a new trial. We are convinced that the judge committed no reversible error, and therefore this judgment must be affirmed, with costs, and it is so ordered.